



COURT OF APPEAL FOR ONTARIO

CITATION: Donovan v. Waterloo (Police Services
    Board), 2022 ONCA 261

DATE: 20220329

DOCKET: C69467

Strathy
    C.J.O., Roberts and Sossin JJ.A.

BETWEEN

Kelly
    Lynn Donovan

Plaintiff/Responding Party (Appellant)

and

Waterloo
    Regional Police Services Board and Bryan Larkin

Defendants/Moving Parties (Respondents)

Kelly Lynn Donovan, acting in person

Donald B. Jarvis and Clifton Yiu, for
    the respondents

Heard: February 14, 2022 by video conference

On appeal from the order of Justice Thomas
    A. Bielby of the Superior Court of Justice, dated April 19, 2021, with reasons
    reported at 2021 ONSC 2885, and from the costs order, dated May 28, 2021.

COSTS ENDORSEMENT

[1]

In our view, the success on this appeal was
    mixed. Although the appeal was dismissed, the motion judges order dismissing
    the action is stayed pending the outcome of any proceedings undertaken by the
    appellant pursuant to the collective agreement and before the HRTO. It is only
    at that point that this court will determine whether it should exercise any
    residual discretion it may have to grant relief that is not available under the
    statutory labour arbitration or HRTO regime.

[2]

As a result, the fairest order in these
    circumstances is that there be no costs of this appeal. Order to go
    accordingly.

G.R.
    Strathy C.J.O.

L.B.
    Roberts J.A.

L.
    Sossin J.A.


